ORDER OF DISBARMENT
Following the filing of certified copies of judgments of conviction against Frederick D. Kraemer in state and federal court, this Court on August 16, 1984, entered an Order of Interim Suspension of Mr. Kraemer pursuant to Rule 13, NDRDP, and referred the matter to the Disciplinary Board for investigation. 353 N.W.2d 36 (N.D.1984).
A certified copy of an Order of Disbarment entered by the Supreme Court of the State of Minnesota on February 1, 1985, in No. CO-84-1996, In the Matter of the Application for Discipline of Frederick D. Kraemer, an Attorney at Law of the State of Minnesota, was filed with the North Dakota Supreme Court on May 1, 1985.
Pursuant to Rule 16, NDRDP, the Supreme Court of North Dakota, by Order of May 7, 1985, directed that Mr. Kraemer be given 30 days to respond as to why imposition of identical discipline in the State of North Dakota would be unwarranted and to state his reasons therefor.
On May 21, Mr. Kraemer filed his response and requested the Court to set the matter for hearing and allow the respondent an opportunity to be heard. The Court considered this matter.
IT IS ORDERED, that the request for hearing be denied and that in accordance with Rule 16, NDRDP, the Certificate of Admission issued to Frederick D. Kraemer be and the same is hereby revoked and he is disbarred from the practice of law in the state of North Dakota.
Ralph J. Erickstad, Chief Justice
Gerald W. VandeWalle, Justice
H.F. Gierke III, Justice
Herbert L. Meschke, Justice
Beryl J. Levine, Justice